Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 is objected to because of the following informalities: “portion of the image data was acquired, and update the graphical progress-of-completion indicator” should read –portion of the image data was acquired; and update the graphical progress-of-completion indicator--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24, 29, 33-34, & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0161010) in view of Baym (US 2017/0273663), in further view of Pagoulatos (US 2017/0262982).
Regarding claim 23, Choi teaches an ultrasound imaging method comprising:
accessing an imaging protocol (imaging list, [0035]) for an ultrasound imaging session, the imaging protocol including a plurality of designated views (standard views, [0035]) that are to be obtained in any sequence to complete the imaging protocol ([0102]);
Paragraph [0102] teaches that the user may edit the imaging order; therefore, the protocol can be completed in any sequence the user desires.
displaying, on a display device (display 140, [0044]), a graphical progress-of-completeness indicator (first imaging status information & third imaging status information, [0080] & [0136]) of the imaging protocol that indicates at least one of: how much of an imaging protocol is complete (820a/820b, Figure 8), how much of the imaging protocol remains to be completed (820a/820b, Figure 8), that one or more of the plurality of designated views has been acquired (810, Figure 8), or that one or more additional designated view of the imaging protocol is yet to be acquired (810, Figure 8);
acquiring image data (ultrasound data, [0042]) with an ultrasound imaging system (ultrasound image processing apparatus 100, [0038]); and
automatically updating the graphical progress-of-completeness indicator displayed on the display device to show that the one of the plurality of designated views of the imaging protocol has been stored ([0089] & [0136]).
However, Choi fails to disclose: the imaging protocol includes one or more prerequisite conditions that must be met while the plurality of designated views are acquired, wherein the one or more prerequisite conditions comprises a physiological parameter; automatically determining, with one or more processors, if the one or more prerequisite conditions were met while the portion of the image data was acquired; automatically rejecting the portion of the image data if the one or more prerequisite conditions were not met while the portion of the image data was acquired; and automatically storing the portion of the image data in memory if the one or more prerequisite conditions were met while the portion of the image data was acquired.
Baym teaches:
the imaging protocol includes one or more prerequisite conditions (fetal activity, [0103]) that must be met while the plurality of designated views are acquired, wherein the one or more prerequisite conditions comprises a physiological parameter (fetal heartrate, [0103]);
automatically determining, with one or more processors (controller 106, [0111]), if the one or more prerequisite conditions were met while the portion of the image data was acquired ([0111]);
automatically rejecting the portion of the image data if the one or more prerequisite conditions were not met while the portion of the image data was acquired ([0111]); and
automatically storing the portion of the image data in memory if the one or more prerequisite conditions were met while the portion of the image data was acquired ([0111]).
Paragraph [0111] teaches that images may be discarded if the fetal activity has been determined to lie outside of a threshold.  Conversely, if the fetal activity has been determined to lie within the threshold, the images will be kept (i.e. stored).  This also teaches that the controller 106 is able to automatically determined whether the prerequisite condition was met.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Choi such that: the imaging protocol includes one or more prerequisite conditions that must be met while the plurality of designated views are acquired, wherein the one or more prerequisite conditions comprises a physiological parameter; automatically determining, with one or more processors, if the one or more prerequisite conditions were met while the portion of the image data was acquired; automatically rejecting the portion of the image data if the one or more prerequisite conditions were not met while the portion of the image data was acquired; and automatically storing the portion of the image data in memory if the one or more prerequisite conditions were met while the portion of the image data was acquired, as taught by Baym.  This would help conserve memory of the imaging system, as images deemed to be unsatisfactory need not be stored.
However, Choi in view of Baym fail to disclose automatically identifying, with artificial intelligence, a portion of the image data corresponding to one of the plurality of designated views of the imaging protocol.
Pagoulatos teaches automatically identifying, with artificial intelligence (neural network 300, [0047]), a portion of the image data corresponding to one of the plurality of designated views (clinically desirable views, [0047]) of the imaging protocol ([0047]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Choi and Baym to include automatically identifying, with artificial intelligence, a portion of the image data corresponding to one of the plurality of designated views of the imaging protocol, as taught by Pagoulatos.  Allowing this step to be performed by artificial intelligence reduces the burden of the operator and increases the overall accuracy of the method.
Regarding claim 24, Choi in view of Baym and Pagoulatos teach the method of claim 23, and Choi further teaches displaying one or more additional graphical progress-of-completeness indicators on the display device at the same time as the graphical progress-of-completeness indicator (Figure 8).
Regarding claim 29, Choi in view of Baym and Pagoulatos teach the method of claim 23, and Baym further teaches that the protocol designates the same prerequisite conditions in two or more of the plurality of designated views ([0103]).
Paragraph [0103] teaches that the fetal activity can be compared between images, exemplifying that the same prerequisite condition can be applied to multiple images.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Choi such that the protocol designates the same prerequisite conditions in two or more of the plurality of designated views, as taught by Baym.  This ensures that the imaging data remains consistent in regards to the prerequisite condition for each view in the protocol.
Regarding claim 33, Choi teaches an ultrasound imaging system comprising:
an ultrasound imaging probe (probe 20, [0038]) configured to acquire image data during an ultrasound imaging session ([0040]), the image data (ultrasound data, [0042]) including a plurality of different obtained views (standard views, [0035]) from a plurality of different positions ([0035]);
a display device (display 140, [0044]); and
one or more processors (controller 120, [0045]) in electronic communication with the ultrasound imaging probe and the display device, wherein the one or more processors are configured to:
access an imaging protocol (imaging list, [0035]) for the ultrasound imaging session, the imaging protocol including a plurality of designated views (standard views, [0035]) that are to be obtained in any sequence to complete the imaging protocol ([0102]);
Paragraph [0102] teaches that the user may edit the imaging order; therefore, the protocol can be completed in any sequence the user desires.
display, on the display device, a graphical progress-of-completeness indicator (first imaging status information & third imaging status information, [0080] & [0136]) of the imaging protocol that indicates at least one of: how much of an imaging protocol is complete (820a/820b, Figure 8), how much of the imaging protocol remains to be completed (820a/820b, Figure 8), that one or more of the plurality of designated views has been acquired (810, Figure 8), or that one or more additional designated view of the imaging protocol is yet to be acquired (810, Figure 8); and
update the graphical progress-of-completeness indicator displayed on the display device to show that the one of the plurality of designated views of the imaging protocol has been stored ([0089] & [0136]).
However, Choi fails to disclose: the imaging protocol includes one or more prerequisite conditions that must be met while the plurality of designated views are acquired, wherein one or more of the prerequisite conditions comprises a physiological parameter; wherein the one or more processors are configured to: determine if one or more prerequisite conditions were met while the portion of the image data was acquired; reject the portion of the image data if the one or more prerequisite conditions were not met while the portion of the image data was acquired; and store the portion of the image data in a memory if the one or more prerequisite conditions were met while the portion of the image data was acquired.
Baym teaches:
the imaging protocol includes one or more prerequisite conditions (fetal activity, [0103]) that must be met while the plurality of designated views are acquired, wherein one or more of the prerequisite conditions comprises a physiological parameter (fetal heartrate, [0103]);
wherein the one or more processors (controller 106, [0111]) are configured to:
determine if one or more prerequisite conditions were met while the portion of the image data was acquired ([0111]);
reject the portion of the image data if the one or more prerequisite conditions were not met while the portion of the image data was acquired ([0111]); and
store the portion of the image data in a memory if the one or more prerequisite conditions were met while the portion of the image data was acquired ([0111]).
Paragraph [0111] teaches that images may be discarded if the fetal activity has been determined to lie outside of a threshold.  Conversely, if the fetal activity has been determined to lie within the threshold, the images will be kept (i.e. stored).  This also teaches that the controller 106 is able to automatically determined whether the prerequisite condition was met.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Choi such that: the imaging protocol includes one or more prerequisite conditions that must be met while the plurality of designated views are acquired, wherein one or more of the prerequisite conditions comprises a physiological parameter; wherein the one or more processors are configured to: determine if one or more prerequisite conditions were met while the portion of the image data was acquired; reject the portion of the image data if the one or more prerequisite conditions were not met while the portion of the image data was acquired; and store the portion of the image data in a memory if the one or more prerequisite conditions were met while the portion of the image data was acquired, as taught by Baym.  This would help conserve memory of the imaging system, as images deemed to be unsatisfactory need not be stored.
However, Choi in view of Baym fail to disclose that the one or more processors are configured to: identify, with artificial intelligence, a portion of the image data corresponding to one of the plurality of designated views of the imaging protocol.
Pagoulatos teaches that the one or more processors (one or more processors 116, [0027]) are configured to:
identify, with artificial intelligence (neural network 300, [0047]), a portion of the image data corresponding to one of the plurality of designated views (clinically desirable views, [0047]) of the imaging protocol ([0047]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Choi and Baym such that the one or more processors are configured to: identify, with artificial intelligence, a portion of the image data corresponding to one of the plurality of designated views of the imaging protocol, as taught by Pagoulatos.  Allowing this step to be performed by artificial intelligence reduces the burden of the operator and increases the overall accuracy of the method.
Regarding claim 34, Choi in view of Baym and Pagoulatos teach the ultrasound imaging system of claim 33, and Choi further teaches that the one or more processors are configured to display one or more additional graphical progress-of-completeness indicators on the display device at the same time as the graphical progress-of-completeness indicator (Figure 8).
Regarding claim 39, Choi in view of Baym and Pagoulatos teach the ultrasound imaging system of claim 33, and Baym further teaches that the protocol designates the same prerequisite conditions in two or more of the plurality of designated views ([0103]).
Paragraph [0103] teaches that the fetal activity can be compared between images, exemplifying that the same prerequisite condition can be applied to multiple images.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Choi such that the protocol designates the same prerequisite conditions in two or more of the plurality of designated views, as taught by Baym.  This ensures that the imaging data remains consistent in regards to the prerequisite condition for each view in the protocol.
Claims 25 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Baym and Pagoulatos, as applied to claims 23 & 33, above, in further view of Bingham (US 2017/0281137).
Regarding claim 25, Choi in view of Baym and Pagoulatos teach the method of claim 23.
However, Choi in view of Baym and Pagoulatos fail to disclose that the one or more prerequisite conditions comprises an acquisition parameter, and further comprising automatically changing, with the one or more processors, the acquisition parameter in response to said rejecting the portion of the image data.
Bingham teaches that the one or more prerequisite conditions comprises an acquisition parameter ([0037]), and further comprising automatically changing, with the one or more processors (controller 122, [0037]), the acquisition parameter in response to said rejecting the portion of the image data ([0037]).
Paragraph [0037] teaches that different parameters may be used to reduce the amount of noise.  Because of this, the parameters are drawn to be related to image acquisition.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Choi in view of Baym and Pagoulatos such that the one or more prerequisite conditions comprises an acquisition parameter, and further comprising automatically changing, with the one or more processors, the acquisition parameter in response to said rejecting the portion of the image data, as taught by Bingham.  If the image is rejected due to the acquisition parameter being at an unacceptable level, this step allows the imaging procedure to continue by changing the parameter to one in which acceptable data can be obtained.  This ensures that the protocol can proceed at a steady rate.
Regarding claim 35, Choi in view of Baym and Pagoulatos teach the ultrasound imaging system of claim 33.
However, Choi in view of Baym and Pagoulatos fail to disclose that the one or more prerequisite conditions comprises an acquisition parameter, and the one or more processors are further configured to automatically change the acquisition parameter in response to determining that the one or more prerequisite conditions were not met while the portion of the image data was acquired.
Bingham teaches that the one or more prerequisite conditions comprises an acquisition parameter ([0037]), and the one or more processors (controller 122, [0037]) are further configured to automatically change the acquisition parameter in response to determining that the one or more prerequisite conditions were not met while the portion of the image data was acquired ([0037]).
Paragraph [0037] teaches that different parameters may be used to reduce the amount of noise.  Because of this, the parameters are drawn to be related to image acquisition.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Choi in view of Baym and Pagoulatos such that the one or more prerequisite conditions comprises an acquisition parameter, and the one or more processors are further configured to automatically change the acquisition parameter in response to determining that the one or more prerequisite conditions were not met while the portion of the image data was acquired, as taught by Bingham.  If the image is rejected due to the acquisition parameter being at an unacceptable level, this step allows the imaging procedure to continue by changing the parameter to one in which acceptable data can be obtained.  This ensures that the protocol can proceed at a steady rate.
Claims 26 & 36 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Baym, Pagoulatos, and Bingham, as applied to claims 25 & 35, above, in further view of Caluser (US 2015/0182191).
Regarding claim 26, Choi in view of Baym, Pagoulatos, and Bingham teach the method of claim 25.
However, Choi in view of Baym, Pagoulatos, and Bingham fail to disclose that the acquisition parameter comprises a designated frame rate range.
Caluser teaches that the acquisition parameter comprises a designated frame rate range ([0116]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Choi in view of Baym, Pagoulatos, and Bingham such that the acquisition parameter comprises a designated frame rate range, as taught by Caluser.  A designated frame rate ensures that motion can be properly detected between imaging frames.
Regarding claim 36, Choi in view of Baym, Pagoulatos, and Bingham teach the ultrasound imaging system of claim 35.
However, Choi in view of Baym, Pagoulatos, and Bingham fail to disclose that the acquisition parameter comprises a designated frame rate range.
Caluser teaches that the acquisition parameter comprises a designated frame rate range ([0116]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Choi in view of Baym, Pagoulatos, and Bingham such that the acquisition parameter comprises a designated frame rate range, as taught by Caluser.  A designated frame rate ensures that motion can be properly detected between imaging frames.
Claims 27-28 & 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Baym and Pagoulatos, as applied to claims 23 & 33, above, in further view of Kamiyama (JP 2016/185207).
Regarding claims 27-28, Choi in view of Baym and Pagoulatos teach the method of claim 23, and Baym further teaches that the one or more prerequisite conditions comprises a physiological parameter, wherein the physiological parameter comprises a designated heart rate (fetal heartrate, [0103]).
However, Choi in view of Baym and Pagoulatos fail to disclose automatically providing an instruction to a person being imaged in order to change the physiological parameter in response to said rejecting the portion of the image data.
Kamiyama teaches automatically providing an instruction (message instructing exercise, [0050]) to a person being imaged in order to change the physiological parameter in response to said rejecting the portion of the image data ([0050]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Choi in view of Baym and Pagoulatos to include automatically providing an instruction to a person being imaged in order to change the physiological parameter in response to said rejecting the portion of the image data, as taught by Kamiyama.  If the physiological parameter is determined to be unacceptable, instructing the patient to either increase or decrease their level of activity will ensure that the proper heart rate or respiratory rate for imaging is achieved.
Regarding claims 37-38, Choi in view of Baym and Pagoulatos teach the ultrasound imaging system of claim 33, and Baym further teaches that the one or more prerequisite conditions comprises a physiological parameter, wherein the physiological parameter comprises a designated heart rate (fetal heartrate, [0103]).
However, Choi in view of Baym and Pagoulatos fail to disclose that the one or more processors are further configured to provide an instruction to a person being imaged in order to change the physiological parameter in response to determining that the one or more prerequisite conditions were not met while the portion of the image data was acquired.
Kamiyama teaches that the one or more processors (evaluation unit 53, [0050]) are further configured to provide an instruction (message instructing exercise, [0050]) to a person being imaged in order to change the physiological parameter in response to determining that the one or more prerequisite conditions were not met while the portion of the image data was acquired ([0050]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Choi in view of Baym and Pagoulatos such that the one or more processors are further configured to provide an instruction to a person being imaged in order to change the physiological parameter in response to determining that the one or more prerequisite conditions were not met while the portion of the image data was acquired, as taught by Kamiyama.  If the physiological parameter is determined to be unacceptable, instructing the patient to either increase or decrease their level of activity will ensure that the proper heart rate or respiratory rate for imaging is achieved.
Claims 30 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Baym and Pagoulatos, as applied to claims 23 & 33, above, in further view of Caluser.
Regarding claim 30, Choi in view of Baym and Pagoulatos teach the method of claim 23, and Baym further teaches that the one or more prerequisite conditions comprises a physiological parameter (fetal heartrate, [0103]).
However, Choi in view of Baym and Pagoulatos fail to disclose that the one or more prerequisite conditions comprises an acquisition parameter.
Caluser teaches that the one or more prerequisite conditions comprises an acquisition parameter (frame rate, [0116]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Choi in view of Baym and Pagoulatos such that the one or more prerequisite conditions comprises an acquisition parameter, as taught by Caluser.  This ensures that only series of images taken at the designated frame rate will be stored, ensuring that motion can be properly detected between imaging frames.
Regarding claim 40, Choi in view of Baym and Pagoulatos teach the ultrasound imaging system of claim 33, and Baym further teaches that the one or more prerequisite conditions comprises a physiological parameter (fetal heartrate, [0103]).
However, Choi in view of Baym and Pagoulatos fail to disclose that the one or more prerequisite conditions comprises an acquisition parameter.
Caluser teaches that the one or more prerequisite conditions comprises an acquisition parameter (frame rate, [0116]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Choi in view of Baym and Pagoulatos such that the one or more prerequisite conditions comprises an acquisition parameter, as taught by Caluser.  This ensures that only series of images taken at the designated frame rate will be stored, ensuring that motion can be properly detected between imaging frames.
Claims 31 & 41 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Baym and Pagoulatos, as applied to claims 23 & 33, above, in further view of Abolmaesumi (US 2019/0125298).
Regarding claim 31, Choi in view of Baym and Pagoulatos teach the method of claim 23.
However, Choi in view of Baym and Pagoulatos fail to disclose that the imaging protocol includes a first prerequisite condition for a first of the plurality of designated views and a second prerequisite condition for a second of the plurality of views, wherein the second prerequisite condition is different than the first prerequisite condition.
Abolmaesumi teaches that the imaging protocol includes a first prerequisite condition for a first of the plurality of designated views and a second prerequisite condition for a second of the plurality of views, wherein the second prerequisite condition is different than the first prerequisite condition ([0110]).
Paragraph [0110] states that “different view categories are to be analyzed using different parameters”.  Therefore, the prerequisite condition may be changed depending on the current view.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Choi in view of Baym and Pagoulatos such that the imaging protocol includes a first prerequisite condition for a first of the plurality of designated views and a second prerequisite condition for a second of the plurality of views, wherein the second prerequisite condition is different than the first prerequisite condition, as taught by Abolmaesumi.
Regarding claim 41, Choi in view of Baym and Pagoulatos teach the ultrasound imaging system of claim 33.
However, Choi in view of Baym and Pagoulatos fail to disclose that the imaging protocol includes a first prerequisite condition for a first of the plurality of designated views and a second prerequisite condition for a second of the plurality of views, wherein the second prerequisite condition is different than the first prerequisite condition.
Abolmaesumi teaches that the imaging protocol includes a first prerequisite condition for a first of the plurality of designated views and a second prerequisite condition for a second of the plurality of views, wherein the second prerequisite condition is different than the first prerequisite condition ([0110]).
Paragraph [0110] states that “different view categories are to be analyzed using different parameters”.  Therefore, the prerequisite condition may be changed depending on the current view.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Choi in view of Baym and Pagoulatos such that the imaging protocol includes a first prerequisite condition for a first of the plurality of designated views and a second prerequisite condition for a second of the plurality of views, wherein the second prerequisite condition is different than the first prerequisite condition, as taught by Abolmaesumi.
Claims 32 & 42 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Baym and Pagoulatos, as applied to claims 23 & 33, above, in further view of Udupa (US 8,869,259).
Regarding claim 32, Choi in view of Baym and Pagoulatos teach the method of claim 23.
However, Choi in view of Baym and Pagoulatos fail to disclose: determining that an operator of the imaging system is terminating the imaging session prior to completion of the imaging protocol; and displaying, on the display device, a warning that informs the operator that one or more of the designated views of the imaging protocol have not been acquired.
Udupa teaches:
determining that an operator is terminating a protocol prior to completion (Column 15, Lines 63-67); and
displaying, on the display device (display device, Column 19, Line 17), a warning (warning, Column 15, Line 64) that informs the operator that the protocol is not completed (Column 15, Lines 63-67).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Choi in view of Baym and Pagoulatos to include: determining that an operator of the imaging system is terminating the imaging session prior to completion of the imaging protocol; and displaying, on the display device, a warning that informs the operator that one or more of the designated views of the imaging protocol have not been acquired, as taught by Udupa.  The teachings of Udupa can easily be applied in regards to an imaging protocol.  The warning provides a safety net to prevent the unintentional loss of data in the case that the operator accidentally enters an input to terminate the imaging session.
Regarding claim 42, Choi in view of Baym and Pagoulatos teach the ultrasound imaging system of claim 33.
However, Choi in view of Baym and Pagoulatos fail to disclose that the one or more processors are further configured to: determine that an operator of the imaging system is terminating the imaging session prior to completion of the imaging protocol; and display, on the display device, a warning that informs the operator that one or more of the designated views of the imaging protocol have not been acquired.
Udupa teaches that the one or more processors (processing node 120, Column 15, Line 60) are further configured to:
determine that an operator is terminating a protocol prior to completion (Column 15, Lines 63-67); and
display, on the display device (display device, Column 19, Line 17), a warning (warning, Column 15, Line 64) that informs the operator that the protocol is not completed (Column 15, Lines 63-67).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Choi in view of Baym and Pagoulatos such that the one or more processors are further configured to: determine that an operator of the imaging system is terminating the imaging session prior to completion of the imaging protocol; and display, on the display device, a warning that informs the operator that one or more of the designated views of the imaging protocol have not been acquired, as taught by Udupa.  The teachings of Udupa can easily be applied in regards to an imaging protocol.  The warning provides a safety net to prevent the unintentional loss of data in the case that the operator accidentally enters an input to terminate the imaging session.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793